Citation Nr: 1111484	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg post-phlebitic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.  

In connection with this appeal, the Veteran and the spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2008.  A transcript of that hearing is associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran's service-connected disability of left leg post-phlebitic syndrome is currently evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121.  Under this diagnostic code, the Veteran can be assigned a higher rating if there is a finding of eczema.  While the most recent VA examination failed to show a current skin disability, the Board notes that the Veteran has complained on numerous occasions of having skin rashes.  A February 2010 VA examination report notes that the Veteran has skin problems associated with his diabetes and that he also has a diagnosis of psoriasis and was treated with Triamciniolone cream.  The examiner noted that the psoriasis was manifested prior to any diabetic skin condition.  The Board observes that the Veteran has complained of having skin rashes on his left leg, as well as on his right leg.  The medical question which needs to be addressed is whether the diagnosis of psoriasis can also be considered to encompass a diagnosis of eczema which is related to the service-connected post-phlebitic syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to determine the nature, extent, and severity of his service- connected left leg post-phlebitic syndrome.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examination.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.

The examiner should note all symptomatology and manifestations of the service-connected left leg post-phlebitic syndrome.  The examiner should specifically address: 

(a) Whether there is persistent edema, incompletely relieved by elevation of extremity; 

(b) Whether there is stasis pigmentation or eczema.  In addressing whether there is eczema, the examiner should note the Veteran's past complaints of having numerous skin rashes and a diagnosis of psoriasis for which he takes Triamcinolone cream.  In this regard, please state whether the diagnosis of psoriasis can encompass eczema; 

(c) Whether there is any ulceration, subcutaneous induration, stasis pigmentation, or persistent ulceration; and 

(d) Whether there is massive broad-like edema with constant pain at rest.  

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's claim, taking into account any newly obtained evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


